DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 7-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 March 2022.
Applicant’s election of Group I, claims 1-6 in the reply filed on 22 March 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the second cardboard sheet" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ehrlund (US 7708142).
Regarding claim 1, Ehrlund
discloses a cardboard package, col. 4: 30-35, comprising: 
a cardboard container, the cardboard container having a proximal end, a distal end, and a first wall extending between the proximal and distal ends, fig. 1 and 2
the cardboard container at 2 further having 
a first recess 10a in the first wall, 
the cardboard container further having a first protrusion 7a (and a second one at 7b), fig. 4, on the first wall, the first protrusion extending inwardly from the first wall, fig. 8, the first protrusion positioned proximal of the first recess, fig. 4; and 
a cardboard tray, 3, the cardboard tray having a first wall (at 3b) and a first resilient member (at 9a), the first resilient member being a tab, fig. 6, the tab having at least one of a shape or a position selected such that the tab cannot extend into the first recess when the package is in a closed position (the tab is part of the wall and does not extend outwardly which means the tab cannot extend into the first recess), the tab further shaped and positioned to engage the first protrusion in the cardboard container (fig. 8 shows a dis-engaged position but when the wall is not pushed inwardly, tab 9 engages with inner protrusion 7, col. 6:45-65, whereby the cardboard tray is maintained in the closed position, col. 6:45-65,.

Regarding claim 2, Ehrlund further discloses that the first resilient member is disengagable from the first protrusion in response to an inward force applied to the first resilient member through the first recess, col. 6: 45-65: “The user can then press a finger on each of the holes 10a, 10b in order to move the flaps 101 inwards and, on the inside of the sleeve, to press the side parts 3b, 3c of the insert so that these, at least in the area of the 55 locking edges, are deformed elastically so that they are inclined inwards in the sleeve 2, which can be seen in FIG. 8 (where only one side part 3c is shown). The locking edges 9a, 9b are then moved away from the side walls 2c, 2d of the sleeve.

Regarding claim 3, Ehrlund further discloses that the first resilient member is shaped and positioned to engage an interior surface of the first wall (the wall 3a and tab at 9 is against the inside of the sleeve/container, fig. 8) and the first protrusion (the resilient wall and tab at 9 engages the inward projection at 7a or 7b, and therefore is engaged with an interior surface of the first wall and the first protrusion), whereby the cardboard tray is maintained in the closed position.

Regarding claim 4, Ehrlund further discloses that the second cardboard sheet comprises forming the first resilient member and a second resilient member (7a and 7b, fig. 3 and 4), the second resilient member being a second tab.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 3, and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith et al. (US 10,017,291) and 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 2016/0325873) which is the PG Pub of (US 10,017,291) or, in the alternative, under 35 U.S.C. 103 as obvious over Smith in view of Everette (US 9475605).
Regarding claim 1, Smith discloses a cardboard package (each blank can be made from cardboard, col. 9: 18-22), comprising: 
a cardboard container 14, the cardboard container having a proximal end, a distal end, and a first wall extending between the proximal and distal ends, the cardboard container further having  a first recess 23 in the first wall, 
the cardboard container further having a first protrusion 16 on the first wall, fig. 6-8 (protrusion 16 is formed by folded flap 86 on blank 15, see Fig. 9) and , the first protrusion extending inwardly from the first wall, the first protrusion positioned proximal of the first recess as seen in fig. 7; and 
a cardboard tray (inner casing 12 the inner casing is interpreted as meeting the definition of the tray since it is a shallow container) , the cardboard tray having a first wall and a first resilient member, the first resilient member being a tab 18 (the tab is shown as being flush against the surface of the tray but is described as being hingedly connected at the bottom of col. 11 to top of col. 12 and is “resilient” because, like applicant’s, the tab can rotate about the hinge axis when pushed on), the tab having at least one of a shape or a position selected such that the tab cannot extend into the first recess when the package is in a closed position (the tab is much bigger than the recess and cannot extend through the recess, see fig. 1), the tab further shaped and positioned to engage the first protrusion in the cardboard container, fig. 7, whereby the cardboard tray is maintained in the closed position, col. 13: 40-60.
If it is determined that the inner casing 12 cannot be considered a tray, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner casing of Smith to be formed as a tray as is known in the art and evidenced by Everett, for example, fig. 9 shows a tray at 100 that goes into a sleeve at 500 in order to allow larger items to be stored and removed from the packaging assembly.

Regarding claim 2, Smith further discloses that the first resilient member is disengagable from the first protrusion, fig. 8, in response to an inward force applied to the first resilient member through the first recess.  In fig. 8, the force is shown as being applied to the outside container on press surface 22, but a user could extend a finger or other object through the recess 23 in order to press in the tab 18.

Regarding claim 3, Smith further discloses that the first resilient member is shaped and positioned to engage an interior surface of the first wall and the first protrusion, whereby the cardboard tray is maintained in the closed position, col. 13:40-50.

Regarding claim 6, Smith further discloses that at least a portion of the cardboard tray is corrugated, col. 9: 18-22, and has a thickness of at least 0.2 centimeters (3 mm which is 0.3 cm and in another example as large as 5 mm, which is 0.5 cm), col. 9:39-45.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the thickness of the cardboard tray between 0.2 and 0.5 centimeters as taught by Smith (which meets the claimed limitation of at least 0.2 cm) in order to provide a sufficiently high thickness so the casing can be assembled without having to fold an excessive number of layers as per the teaching of Smith, col. 9: 40-45
Smith discloses the that the blanks used to make the container have a uniform thickness, col. 9: 20-26.  With this in mind, if the cardboard tray is taught as having a thickness of 0.3mm or 0.5 mm, 

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Smith as applied to claim 1 above, and further in view of Everett (US 9475605).
 Regarding claim 4, Smith teaches all of claim 1, as applied above.  Smith further teaches that the first resilient member of the cardboard tray is formed by folding the second cardboard sheet (folding line 50 adj panel 18, fig. 10).
Smith does not teach a second resilient member, the second resilient member being a second tab.
Everett is analogous art in regard to a tray sliding within a sleeve where the assembly provides a child-resistant packaging.  It can be seen in Fig. 3 of Everette that there is a first and second tab at 135, one on each side of the tray.  With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tray of Smith to include two opposing tabs instead of a single tab in order to require two tabs to be pushed inwardly to require greater dexterity making the packaging more complicated to open thereby providing improved child-resistant packaging.

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Smith or Erhlund as applied to claim 1 above, and further in view of Ake (CA 2250793).
Regarding claim 5, the references applied above teach all of claim 1, as applied above.  The references applied above do not teach that the cardboard container further comprises a track and a second tab shaped and positioned to engage and limit motion to substantially linear motion when sliding.
Ake teaches a sleeve at 60, fig. 6, and a sliding tray 10, not numbered in Fig. 6 where the container has a track formed between side edges 61 and 62 (at the wider section behind the stops) that function as a guide, page 8: 6-15.  The tray further comprises a tab 65, page 8: 1-6 having a width corresponding to the distance between the two side edges.  Tab 65 is not numbered in fig. 6 of CA 2250793 but a screen shot of a corresponding application RU 2196092, fig. 6 is provided.

    PNG
    media_image1.png
    287
    322
    media_image1.png
    Greyscale


The track is shaped and positioned to engage the second tab and limit motion of the cardboard tray to substantially linear motion relative to the cardboard container (because the width of the tab at 65, matches the distance between folded sides 61 and 62, side to side motion is limited).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Smith or Ehrlund with the teaching of  Ake to have a track and a tab that engage with one another to limit side to side motion when the tray slides in and out of the container.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705. The examiner can normally be reached Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3735



/MOLLIE IMPINK/Primary Examiner, Art Unit 3735